DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 30 Aug. 2021 (“Response”).  
Claims 1, 8–21, and 30–41 are currently pending.
Claims 1 and 8–21 have been examined.
Claims 30–41 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Means-Plus-Function Limitations That Do Not Require an Algorithm
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
In at least claim 1, “legal tender fund module configured to maintain accounting information for a complementary legal tender currency, wherein the complementary legal tender currency is physically stored in one or more secure facilities … wherein the legal tender fund module … comprise[s] one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media;”
In at least claim 1, “cache fund module configured to maintain accounting information for a physical cached complementary currency, wherein the cached complementary currency is physically stored in the one or more secure facilities … wherein … the cache fund module … comprise[s] one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media;”
In at least claim 1, “a payment processing module configured to transmit a digital passcode to a customer via SMS text message authorizing said customer to access the complementary currency;”
In at least claim 1, “crypto-currency module configured to maintain accounting information for a virtual monetary token that corresponds to the physical complementary legal tender currency accounted for by the legal tender fund module, wherein the virtual monetary token is payable upon demand for the physical complementary legal tender currency of corresponding value … wherein … the cryptocurrency module … comprise[s] one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media;” 
In at least claim 1, “crypto-shares module configured to maintain accounting information for a virtual share token that corresponds to the physical cached complementary currency accounted for by the cache fund module, … wherein the legal tender fund module, the cache fund module, the cryptocurrency module and the crypto-shares module comprise one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media;”
In at least claim 9, “escrow fund module configured to maintain accounting information for a predominant legal tender currency, wherein the predominant legal tender currency is configured to be exchanged for the complementary legal tender currency and the cached complementary currency, wherein the exchange is accounted for in the accounting information of the legal tender fund module and of the cache fund module;”
In at least claim 11, “trust fund module configured to maintain accounting information for investment assets including the predominant legal tender currency, wherein the investment assets are configured to be exchanged for the complementary legal tender currency and the cached complementary currency, wherein the exchange is accounted for in the accounting information of the escrow fund module, of the legal tender fund module, and of the cache fund module;”
In at least claim 14, “banking module configured to maintain accounting information for the predominant legal tender currency, wherein the predominant legal tender currency is held in accounts with one or more financial institutions, and is also accounted for in the accounting information of the escrow fund module and the trust fund module;” and
In at least claim 15, “vaulting module configured to maintain accounting information for the complementary legal tender currency and the cached complementary currency, wherein the complementary legal tender currency and the cached complementary currency is physically stored in the one or more secure facilities, and is also accounted for in the accounting information of the legal tender fund module and of the cache fund module.”
The Examiner has reviewed Applicant’s specification and is unable to find an algorithm for the claimed computer functions, noted above.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are normally interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
However, each claimed function can be achieved by any general purpose computer without special programming, and therefore an algorithm need not be disclosed. Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1364-65 (Fed. Cir. 2012) (“In re Katz Interactive Call Processing Patent Litigation identified a narrow exception to the requirement that an algorithm must be disclosed for a general-purpose computer to satisfy the disclosure requirement: when the function ‘can be achieved by any general purpose computer without special programming.’ 639 F.3d 1303, 1316 (Fed.Cir.2011). In In re Katz, we held that ‘[a]bsent a possible narrower construction’ of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ the disclosure of a general-purpose computer was sufficient. Id. We explained that ‘[i]n substance, claiming ‘means for processing,’ ‘receiving,’ and ‘storing’ may simply claim a general-purpose computer, although in means-plus-function terms.’ Id. at 1316 n. 11. In other words, a general-purpose computer is sufficient structure if the function of a term such as ‘means for processing’ requires no more than merely ‘processing,’ which any general-purpose computer may do without any special programming. Id. at 1316-17. If special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies. It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”).
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. §112(f).
Means-Plus-Function Limitations That Do Require an Algorithm
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
In at least claim 1, “reconciliation module configured to reconcile a distributed blockchain using .mp4 video media footage of gold or silver being counted and stored, which gold and silver is exclusively associated with the complementary legal tender currency;” and
In at least claim 1, “a certification module configured to embed in a tangible physical medium a denominated value in the form of a unique identifier of the complimentary legal currency depicted in the .mp4 video.”
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Examiner has reviewed Applicant’s specification and is unable to find an algorithm for the claimed computer functions1, noted above.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8–21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As noted above, the following claim limitations invoke 35 U.S.C. § 112(f):
In at least claim 1, “reconciliation module configured to reconcile a distributed blockchain using .mp4 video media footage of gold or silver being counted and stored, which gold and silver is exclusively associated with the complementary legal tender currency;” and
In at least claim 1, “a certification module configured to embed in a tangible physical medium a denominated value in the form of a unique identifier of the complimentary legal currency depicted in the .mp4 video.”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 8–21 fail to cure this deficiency of claim 1 (set forth directly above) and are rejected accordingly.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. § 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or fairly teach and/or suggest “reconciliation module configured to reconcile a distributed blockchain using .mp4 video media footage of gold or silver being counted and stored, which gold and silver is exclusively associated with the complementary legal tender currency” and “a certification module configured to embed in a tangible physical medium a denominated value in the form of a unique identifier of the complimentary legal currency depicted in the .mp4 video,” as claimed and as interpreted among the surrounding claim language and within claim 1 as a whole.
Response to Arguments
Applicant argues “Support for the payment processing module can be found in the original specification at paragraphs 208–209 and Figures 13A–13B, along with support for the two new modules now recited in amended claim 1.” Response 13.
This argument is not persuasive. The cited portions do not disclose an algorithm for the means plus function limitations.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Katz, 639 F.3d 1303, 1316 (Fed.Cir.2011) (“an algorithm must be disclosed for a general-purpose computer to satisfy the disclosure requirement”).